

	

		III 

		109th CONGRESS

		1st Session

		S. CON. RES. 19

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Chambliss (for

			 himself and Mr. Nelson of Nebraska)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress regarding

		  the importance of life insurance and recognizing and supporting National Life

		  Insurance Awareness Month.

	

	

		

			Whereas life insurance is an

			 essential part of a sound financial plan;

		

			Whereas life insurance

			 provides financial security for families in the event of a premature death by

			 helping surviving family members to meet immediate and longer-term financial

			 obligations and objectives;

		

			Whereas nearly 50,000,000

			 Americans say they lack the life insurance coverage needed to ensure a secure

			 financial future for their loved ones;

		

			Whereas recent studies have

			 found that when a premature death occurs, insufficient life insurance coverage

			 on the part of the insured results in three-fourths of surviving family members

			 having to take measures such as working additional jobs or longer hours,

			 borrowing money, withdrawing money from savings and investment accounts, and,

			 in too many cases, moving to smaller, less expensive housing;

		

			Whereas individuals,

			 families, and businesses can benefit greatly from professional insurance and

			 financial planning advice, including the assessment of their life insurance

			 needs; and

		

			Whereas the Life and Health

			 Insurance Foundation for Education (LIFE), the National Association of

			 Insurance and Financial Advisors (NAIFA), and a coalition representing hundreds

			 of leading life insurance companies and organizations have designated September

			 2005 as Life Insurance Awareness Month, the goal of which is to

			 make consumers more aware of their life insurance needs, seek professional

			 advice, and take the actions necessary to achieve the financial security of

			 their loved ones: Now, therefore, be it

		

	

		

			That Congress—

			

				(1)

				designates September 2005 as

			 Life Insurance Awareness Month;

			

				(2)

				recognizes and supports the

			 goals and ideals of Life Insurance Awareness Month; and

			

				(3)

				requests that the President

			 issue a proclamation calling on the Federal Government, States, localities,

			 schools, nonprofit organizations, businesses, other entities, and the people of

			 the United States to observe Life Insurance Awareness Month with

			 appropriate programs and activities.

			

